Citation Nr: 0934600	
Decision Date: 09/15/09    Archive Date: 09/23/09	

DOCKET NO.  05-36 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
70 percent for post-traumatic stress disorder (PTSD).   

2.  Entitlement to a total rating based on individual 
unemployability due to the severity of service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to November 
1968.  His medals and badges include the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
VARO in Waco, Texas, that granted service connection for PTSD 
and assigned a 50 percent disability rating, effective August 
28, 2003, the date of receipt of a claim for benefits.  
Review of the record reveals that in a rating decision dated 
in July 2009, the aforementioned rating action was amended to 
reflect a 70 percent rating for the Veteran's PTSD effective 
from August 28, 2003.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United 
States Court of Appeals for Veterans Claims (Court) 
determined a TDIU claim is part of an increased rating claim 
when such claim is raised by the record.  The Court held that 
when evidence of unemployability is submitted at the same 
time that the Veteran is appealing a rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  In this case, the Veteran raised the issue of 
entitlement to TDIU at the time that he was challenging the 
disability rating for his PTSD.  Therefore, the question 
entitlement to TDIU is part and parcel of the claim.  


FINDINGS OF FACT

1.  The Veteran does not demonstrate total occupational and 
social impairment due to his PTSD.

2.  The Veteran's PTSD, rated 70 percent disabling, is his 
only service-connected disability.  

3.  The service-connected PTSD reasonably precludes 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 
70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 
5107 (West 2002 & Sup. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2009).  

2.  The criteria for entitlement to a TDIU are reasonably 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5107, 5126 (West 2002 & Supp. 2009); 23.102, 3.156(a), 3.159 
and 3.326(a) (2009).  

The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits or who attempts to reopen a 
previously denied claim.  

In order to be consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must:  (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  

Based upon a substantial grant of the benefits sought by the 
Veteran in this claim, the Board finds there is no need to 
discuss in detail the various requirements of the VCAA and 
whether they were adequately met or not.  The Board notes 
that a longitudinal review of the record shows that VA has 
essentially met the duties with regard to the claim 
adjudicated on the merits in its decision.  

Increased Rating for PTSD

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the level of impairment, 
the disability must be considered in the context of the 
entire recorded history, including service treatment records.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In the process of 
evaluating a mental disorder, VA is required to consider a 
number of pertinent factors, such as the frequency, severity, 
and duration of the Veteran's psychiatric symptoms.  See 
38 C.F.R. § 4.126.  

Where the evidence contains factual findings showing a change 
in the severity of symptoms during the course of the rating 
period on appeal, the assignment of staged ratings is 
permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustments during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears the occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the time of the examination.  When 
evaluating the level of disability for a mental disorder, the 
rating agency will consider the extent of such impairment, 
but shall not assign an evaluation solely on the basis of 
such impairment.  38 C.F.R. § 4.126.

The general rating formula for mental disorders at 
38 C.F.R. § 4.130 provides the following ratings for 
psychiatric disabilities:  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.  This symptom picture 
warrants the assignment of a 70 percent rating.

A total schedular rating of 100 percent is authorized when 
there is total occupational and social impairment, due to 
such symptoms as:  Gross impairment of thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own name.  

Based on a review of the evidence, the Board finds that an 
increase from the currently assigned 70 percent for the 
rating period to a 100 percent evaluation is not warranted 
for the Veteran's PTSD.  Specifically, the evidence shows the 
Veteran does not demonstrate total occupational and social 
impairment due to his PTSD.  At the time of recent 
examination by VA, it was noted that the Veteran had stable 
periods of employment over the years while he was working, 
but he stated that he had to leave three of the jobs because 
he would have been fired if he did not.  The Veteran's wife 
had been a major support for him until her death in 2004.  It 
was noted the Veteran had refused social outlets.  He had a 
basic distrust of other people and reference was made to 
excessive anger, irritability, and depression.  The examiner 
opined that the PTSD had "severely impacted" the Veteran's 
life due to his limited social interactions.  The Veteran was 
also accorded an examination in May 2009 and he was described 
as neat, clean, and casually dressed.  Reference was made to 
past Global Assessment of Functioning scores and none of 
these suggests total occupational and social impairment.  The 
GAF scores are consistent with the Veteran's treatment 
records and are not out of line with the assignment of a 
70 percent rating, but do not reflect such an incapacitating 
disability picture that a 100 percent schedular rating should 
be in order.  Accordingly, the Board is in accord with the 
RO's determination that a 70 percent rating is in order for 
the Veteran's PTSD during the appeal period, an increase to a 
100 percent rating is not warranted under Code 9411.  The 
claim with regard to this matter is denied.

TDIU

A total rating based on unemployability due to service-
connected disabilities may be granted if the service-
connected disabilities preclude the Veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability rated at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent.  
38 C.F.R. § 4.16(a).  

The essential inquiry is "whether the Veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 
5 Vet. App. 524, 529 (1993).  Neither nonservice-connected 
disabilities nor advancing age may be considered in the 
determination.  38 C.F.R. §§ 3.341, 4.19; VanHoose v. Brown, 
4 Vet. App. 361, 363 (1993).  

The Board observes that a claim for TDIU is, in essence, a 
claim for an increased rating.  Norris v. West, 
12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative 
way to obtain a total disability rating without recourse to a 
100 percent evaluation under the rating schedule.

The Veteran is in receipt of service connection for PTSD with 
an evaluation of 70 percent.  He is not service connected for 
any of the disabilities.  The Board has determined above that 
the PTSD does not warrant a 100 percent schedular rating.  
The Board now turns to whether the PTSD precludes the Veteran 
from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.

At issue is whether the Veteran's PTSD alone precludes him 
from obtaining and maintaining some form of substantially 
gainful employment.  The record reveals the Veteran has not 
worked for several years because of what has been described 
as his explosive temper and depression.  It was noted this 
has been aggravated by the loss of his wife in 2004.  The 
Veteran avoids social contact other than occasionally playing 
dominos or going to group therapy.  He was recently described 
by a VA physician as having lost the "ability to work 
effectively, to interact appropriately with family and 
friends and to find sustained enjoyment in other activities."  
The examiner stated that the effects of his various disorders 
were interactive and "cannot be separated from PTSD."  The 
Veteran's prognosis was described as poor.  

The reports of visits at a local Vet Center for the past 
several years have been reviewed and they are essentially in 
accord with a finding of unemployability.  

An undated letter from a social worker at a local Vet Center 
in Shreveport, Louisiana, referred to a letter from VA dated 
in November 2008, and copies of individual and group progress 
notes were enclosed.  The individual stated the Veteran had 
had an increase in his PTSD symptoms and these included 
occupational and social impairment due to gross impairment of 
thought processes and communication, danger of hurting 
himself or others, memory loss, poor concentration, increased 
arousal, reexperiencing of trauma, hypervigilance, severe 
depression, anger outbursts, looseness of associations, and 
difficulty retaining information.  In view of the foregoing, 
particularly with the resolution of all reasonable doubt in 
the Veteran's favor, the Board is satisfied that the 
Veteran's 

service-connected PTSD renders him unable to obtain or 
maintain substantially gainful employment.  It is noteworthy 
that the PTSD has been described as severely incapacitating.  
Following a thorough review of the record, and resolving all 
doubt in the Veteran's favor, the Board concludes that he is 
unable to obtain and retain substantially gainful employment 
due to the severity of his PTSD.  Accordingly, entitlement to 
a TDIU is warranted.  


ORDER

A disability rating in excess of 70 percent for PTSD is 
denied.  To this extent, the appeal is denied.  

A TDIU is granted, subject to the law and regulations 
governing the payment of monetary awards.  


                  
____________________________________________
	V. L JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


